EXHIBIT 10.2


AMENDMENT TO SECURITIES PURCHASE AGREEMENT


THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “Amendment”) is made
effective as of March 28, 2016 (the “Effective Date”) by and between IDdriven,
Inc. (formerly TIXFI, INC.), a Nevada corporation (the “Company”), and Susannah
Forest (“Forest”). The Company and Forest may collectively be referred to as the
“Parties”.
BACKGROUND
A.  The Company and Forest are the parties to that certain Securities Purchase
Agreement dated December 18, 2016 (the "Agreement");
B.  Buyer wishes to exercise Buyer’s rights pursuant to Section 1(e) of the
Agreement to purchase a 10% Convertible Promissory Note in the aggregate
principal amount of $250,000 with such note in the form attached hereto as
Exhibit A (the “March 2016 Convertible Note”); and
C.  The parties desire to amend certain parts of the Agreement as set forth
below.
NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable considera-tion, the receipt and sufficiency of which
are hereby acknowl-edged, the parties hereby agree as follows:

      1. Section 1 of the Agreement is amended to include a new section 1(f) as
follows:

f. Purchase of March 2016 Convertible Note; Form of Payment. On the Effective
Date, the Company shall issue and sell to the Buyer and the Buyer agrees to
purchase the March 2016 Convertible Note from the Company for a purchase price
of $250,000.00 (the “Purchase Price”). The Buyer shall pay the Purchase Price by
wire transfer of immediately available funds to the Company, in accordance with
the Company’s written wiring instructions, against delivery of the March 2016
Convertible Note and the Company shall deliver such duly executed March 2016
Convertible Note on behalf of the Company, to the Buyer, against delivery of
such Purchase Price.
2.            Section 1(d) titled “Right to Acquire An Additional $500,000
Promissory Note or $500,000 Convertible Promissory Note” is hereby deleted in
its entirety, replaced with the following and renumbered as set forth below:
e. Right to Acquire An Additional $250,000 Convertible Note.
(i)            From the date of this Amendment until 90 days thereafter, the
Buyer may, in Buyer’s sole determination, elect to purchase a convertible note
with an aggregate principal amount not to exceed $250,000 (the “Additional
Convertible Note” and such right to purchase the Additional Convertible Note,
the “Additional Purchase Rights”).
(ii)            Any Additional Purchase Right exercised by Buyer shall close
within five (5) business days of a duly delivered exercise notice by Buyer to
the Company.  Any additional investment in the Additional Convertible Note shall
be on terms identical to those set forth in the Original Securities Purchase
Agreement.  In order to effectuate a purchase and sale of the Additional
Convertible Note, the Company and the Buyer shall enter into a Securities
Purchase Agreement identical to this Agreement, mutatis mutandis.
1

--------------------------------------------------------------------------------

3.            Buyer confirms that the representations and warranties of Buyer to
the Company in Section 2 of the Agreement are true and correct as of the date
hereof.
4.            The Company confirms that the representations and warranties of
Company to the Buyer in Section 3 of the Agreement are true and correct as of
the date hereof except as follows:
c. Capitalization; Governing Documents.  The authorized capital stock of the
Company consists of (i) 500,000,000 shares of common stock, par value $0.001 per
share (“Company Common Stock”), of which 75,310,000 shares are issued and
outstanding and (ii) 10,000,000 shares of $.001 par value preferred stock, as to
which 808,000 shares have been designated as Series A Preferred, 807,568 of
which are issued and outstanding. Except as set forth on Schedule 3(c), the
Company has no outstanding options, rights or commitments to issue shares of
Company Common Stock, nor any of its preferred or any other class of equity, and
there are no outstanding securities convertible or exercisable into or
exchangeable for shares of Company Common Stock, or any of its preferred stock
or any other class of its equity.  There is no voting trust, agreement or
arrangement among any of the beneficial holders of Company Common Stock
affecting the nomination or election of directors or the exercise of the voting
rights of Company Common Stock.  The offer, issuance and sale of such shares of
Company Common Stock were (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, (b) registered or qualified (or
were exempt from registration or qualification) under the registration or
qualification requirements of U.S. and all applicable state securities laws and
(c) accomplished in conformity with all other applicable securities laws.  None
of such shares of Company Common Stock are subject to a right of withdrawal or a
right of rescission under any federal or state securities or “Blue Sky” law.
g. Financial Statements. The (i) unaudited financial statements of the Company
for its fiscal quarter ended November 30, 2015 included in the Company’s Form
10-Q as filed with the SEC on January 14, 2016, (ii) the audited financial
statements of the Company’s wholly owned subsidiary Insight Innovators, B.V.
(“Insight”) as of December 31, 2014 and 2013, (iii) Insight’s unaudited
financial statements for the nine months ended September 30, 2015 and 2014, (iv)
the unaudited pro forma condensed combined balance sheet as of November 30, 2015
and September 30, 2015 of the Company and Insight, respectively and (v) the
unaudited pro forma condensed combined statements of operations for the period
ended November 30, 2015 for the Company and for the period ended September 30,
2015 for Insight to give effect to the acquisition of Insight have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited and proforma financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and any of its consolidated Subsidiaries as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal
year-end audit adjustments. Except as set forth in the unaudited pro forma
condensed combined balance sheet as of November 30, 2015 and September 30, 2015
of the Company and Insight, respectively, the Company has no material
undisclosed liabilities, contingent or otherwise, other than liabilities
incurred in the ordinary course of business subsequent to the date of such
financial statements.
2

--------------------------------------------------------------------------------

5.            All references in the Agreement to the defined term “Convertible
Note” shall include the March 2016 Convertible Note purchased by Buyer pursuant
to this Amendment.
6.            This Amendment shall be deemed part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Agreement.
All initial capitalized terms used in this Amendment shall have the same meaning
as set forth in the Agreement unless otherwise provided.  Except as specifically
modified hereby, all of the provisions of the Agreement which are not in
conflict with the terms of this Amendment shall remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
IDdriven, Inc.
     
 
 
 
 
 By:/s/ Arend Verweij  /s/ Susannah Forest  Arend D. Verweij, Chief Executive
Officer  Susannah Forest

 
 
 
 
 
 
 
 
 
3